Citation Nr: 0120372	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of bilateral 
foot blisters.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant served on active duty from June 1987 to August 
1987, June 1988 to August 1988 and from February 1991 to July 
1991.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  That rating decision 
denied the appellant's claims for service connection for (1) 
acne keloidalis nuchae (also diagnosed as acne keloids) and 
(2) residuals of bilateral foot blisters.

In March 1998, a hearing was held before the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991). 

In May 1998, the case was remanded by the Board for an 
additional search for medical records and for a medical 
examination.  

In a February 1999 decision, the Board granted service 
connection for a skin disorder of the scalp, and denied the 
claim for service connection for residuals of foot blisters 
as not well grounded.

The appellant appealed that part of the Board's decision that 
denied the claim for service connection for residuals of foot 
blisters to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  After initially affirming 
the Board's decision in a September 2000 Memorandum Decision, 
the Court, following passage of the VCAA (see below), in 
December 2000 withdrew its Memorandum Decision and issued an 
Order which vacated the February 1999 Board decision and 
remanded the case to the Board for readjudication.


REMAND

As noted in the Court's Order, there has been a significant 
change in the law since the Board's initial consideration of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
and to comply with the Court's order, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The veteran in this case is essentially claiming that he has 
residuals of bilateral foot blisters.  The veteran's most 
recent VA examination for skin, dated June 1998, contained, 
in pertinent part, a diagnosis of tinea of both feet.  During 
service, a June 1990 treatment report noted that the veteran 
was treated for blisters on his feet for the past week "from 
ill fitting boots."  No follow-up treatment for this 
condition was indicated in the veteran's claims file, and 
subsequent physical examinations, performed in January 1991 
and July 1991, noted that the veteran's feet and lower 
extremities were normal.  A post service medical treatment 
report, dated October 1995, noted that the veteran's feet 
exhibited normal sensation and circulation.  

The record as it now stands fails to show any nexus between 
the veteran's current bilateral foot disorder, tinea or 
fungus, and his active duty service.  Thus, competent 
evidence indicating that the veteran's current tinea is 
related to a disease or injury incurred or aggravated during 
the veteran's active duty service, or that his current 
bilateral tinea is related to his treatment for blisters in 
June 1990 is required to substantiate the veteran's claim for 
service connection.  The Board is of the opinion that the 
veteran should be given an opportunity to submit additional 
(preferably medical) evidence that his current foot pathology 
is related to his period of service.  Additionally, if deemed 
appropriate, a VA examination should be conducted in order to 
provide an opinion as to whether a foot disability shown 
currently is causally related to service.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
inform him that in order to substantiate 
his claim he should provide (preferably 
medical) evidence that his current tinea 
is related to a disease or injury 
incurred or aggravated during active duty 
service, or that his current bilateral 
tinea is related to his treatment for 
foot blisters in June 1990.  Any 
assistance required in obtaining any 
identified records should be provided.

3.  Thereafter, the RO should 
readjudicate the appellant's claim on the 
merits.  In this regard, the RO should 
consider requesting a medical examination 
with a medical opinion, where 
appropriate, as to whether a foot 
disability shown currently is causally 
related to service.  

If a benefit sought on appeal remains denied, the 
appellant should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed 
for response.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



